Citation Nr: 0801493	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-00 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from August 1966 to September 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for hearing loss and tinnitus.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  When resolving all doubt in the veteran's favor, the 
evidence shows that his bilateral hearing loss and tinnitus 
are related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f), 3.385 (2007).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f), 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has had symptoms of tinnitus and 
hearing loss since service.  He states that in service, he 
was exposed to rocket, mortar, and shell explosions and his 
symptoms began in service.  

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

After a careful review of the evidence of record, the Board 
finds that service connection for hearing loss and tinnitus 
is warranted.  At the outset, the Board notes that current 
diagnoses of mild to severe sensorineural hearing loss in the 
right ear from 1000 to 8000 hertz and moderate to severe 
sensorineural hearing loss in the left ear from 1000 to 8000 
hertz are of record.  Tinnitus is also noted.

In addition, although the service medical records do not show 
a diagnosis of hearing loss or tinnitus and upon separation 
examination in April 1969, whispered voice and spoken voice 
test were 15/15, the competent and credible evidence of 
record establishes that the veteran sustained acoustic trauma 
in service due to exposure to gunfire, rocket, and mortar 
explosions.  The evidence of record shows that the veteran 
served in the U.S. Marines as a field artillery battery man.  
He served in Vietnam from August 1966 to September 1967.  He 
was awarded a Purple Heart medal.  The veteran's appellate 
assertions are consistent with the circumstances, conditions, 
or hardships of his service.  See also, 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f)(1) (2007).

Given that current diagnoses of bilateral hearing loss and 
tinnitus are of record and evidence of in-service acoustic 
trauma has been demonstrated, the crux of these matters rest 
upon whether there is competent medical evidence creating a 
nexus between the veteran's current disabilities and active 
service.  

The Board initially notes the negative evidence of record.  
During the pendency of the appeal, the veteran has reported 
that after service, he has worked as a car mechanic and a 
heavy equipment driver and operator.  The record also shows 
that in November 2002, squamous cell carcinoma of the tongue 
was diagnosed.  The veteran underwent chemotherapy which was 
completed in February 2003 and radiation therapy which was 
completed in June 2003.  The veteran reported the onset of 
clicking or popping sounds in his ears after the 
chemotherapy.  In addition, in January 2007, the veteran was 
afforded a VA audiometric examination.  At that time, the 
examiner opined that the current hearing loss and tinnitus 
were less likely than not related to the acoustic trauma in 
service.  However, the examiner did not provide a basis for 
this conclusion other than the normal whispered voice test 
and spoken test upon separation examination in 1969 and the 
absence of a claim for hearing loss and tinnitus in 1975.    

The Board also notes the positive evidence of record.  As 
previously indicated, the service medical and administrative 
records show that the veteran was exposed to acoustic trauma.  
Additionally, the veteran has consistently stated that his 
hearing loss and tinnitus began in 1966 or 1967 in service.  
He describes the tinnitus as a constant buzzing sound.  In 
December 2007, the Board sought an expert medical opinion.  
In response, S.W.C., M.D., after reviewing the claims file, 
found that it is very likely that the veteran's acoustic 
trauma sustained in Vietnam caused the onset of his bilateral 
hearing loss and tinnitus.  The physician reasoned as 
follows:

1.	Tinnitus in the setting of noise exposure is signatory 
of injurious acoustic trauma.  While it may be debated 
whether the appellant sustained temporary or permanent 
hearing loss while in Vietnam, adverse battlefield 
conditions would lead one to believe that he was exposed 
to loud noises for extended periods.  Long term loud 
sound exposure causes temporary hearing loss to become 
permanent.
2.	Noise induced hearing loss generally manifests as mild 
frequency loss initially.  The whisper voice test is 
best considered as an evaluation of lower frequency 
hearing and cannot be considered to be an adequate test 
to evaluate for high frequency hearing loss.  A score of 
15/15 on whisper test does not rule out early noise 
induced hearing loss.
3.	Tinnitus perceptual salience is modulated by the 
emotional state of the patient.  Following discharge 
from military service, the appellant's increased 
emotional distress stemming from post-traumatic events, 
financial instability, and cancer could very much have 
negatively impacted on his tinnitus symptoms.
4.	Early noise induced hearing loss may reduce resiliency 
of the inner ears to withstand subsequent noise 
exposure, ototoxic medications (chemotherapy) and age 
related changes.  The appellant's early onset of noise 
induced hearing loss may have created a permissive 
condition for accelerated hearing loss later in life.  

In light of the aforementioned negative and positive evidence 
regarding a causal relationship between the veteran's present 
disabilities and service, the Board finds that evidence is in 
equipoise, and therefore, the benefit of the doubt rule is 
for application.  

Given the foregoing, the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus are 
granted.  Current diagnosis of bilateral hearing loss and 
tinnitus are of record, evidence of in-service acoustic 
trauma has been demonstrated, and when resolving all doubt in 
the veteran's favor, the competent and credible medical 
evidence creates a nexus between the veteran's current 
disabilities and active service.  The appeal is granted.

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the veteran in the 
development of his claims.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007)).  In light of the 
determinations reached in this case, no prejudice will result 
to the veteran by the Board's consideration of this appeal at 
this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


